UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         -v-
                                                               19 Cr. 116 (KMW)
REINALDO ROMAN,
                                                                   ORDER
                            Defendants.


SARAH L. CAVE, United States Magistrate Judge.


         In response to Defendant Reinaldo Roman’s Letter-Motion for Bail Pending

Sentencing (ECF No. 148), a Telephone Conference is scheduled for Friday, March 27, 2020 at

11:00 am on the Court’s conference line. The parties are directed to call: (866) 390-1828;

access code: 380-9799, at the scheduled time.


Dated:         New York, New York
               March 27, 2020

                                                 SO ORDERED



                                                 _________________________
                                                 SARAH L. CAVE
                                                 United States Magistrate Judge
